The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2022 has been entered.
Claims 1-9 and 16-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 1, “the molecular recognition device further accommodating a capture antibody that binds to the electrode” and other functional language related to the interaction between the capture antibody, the analyte and the reporter antibody creates a question of whether applicant intends to claim a structure without the capture and reporter antibodies or a structure with the capture and/or reporter antibodies.  Through using the word “accommodating”, does applicant intend for the capture and /or reporter antibodies to be part of the structure or is the language directed toward the capture and reporter antibodies simply nonlimiting functional language?  Furthermore, if applicant intends to claim the structure without the capture and reporter antibodies, it is not clear if there is any structure that is essential as a part of the electrode or other elements of the flowcell or waveguide for the capture antibody to be able to bind to the electrode.  If applicant intends to claim the structure with the capture and/or reporter antibodies, it is not clear if the capture antibody is required to be separate from the structure and be capable of binding to the electrode or if the claim is intended to cover a structure having the capture antibody bound to the electrode prior to addition of the sample and/or reporter antibody.  While it appears that the capture and reporter antibodies are part of what applicant views as the invention, the language of claim 1 appears to be of a scope that would cover the structure without the capture and reporter antibodies.  For examination purposes, examiner will treat claim 1 three different ways: the language directed to the capture antibody, the reporter antibody and the analyte is simply functional and nonlimiting on the other positively recited elements; the capture and reporter antibodies are required elements and the electrode, capture antibody or both the electrode and antibody are functionalized so that the capture antibody is capable of binding to the electrode when they are brought into contact with each other; and the capture antibody required and is bound to the electrode with the reporter antibody being either optional or required.    
In claim 6, as with claim 1, it is not clear if the reporter antibody is required (the reporter antibody is only found in functional language that is not structurally limiting).  All other claims depend from at least one of the claims for which an explanation of clarity problems is given above and fail to correct the noted clarity problems.  
With respect to claims 17 and 19, it is not clear if there is a required order/structural relationship between the two claimed films and the substrate and electrode.  Is one of the layers required to be next to the electrode or can either of the layers be next to the electrode?  This question comes because the figures show a definite ordering of the layers and examiner did not readily see language disclosing that the order is not critical to the device functioning.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 4-5 and 8-9 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 5 provide a further definition of the electroactive species. However, claim 1 does not positively recite the electroactive species as a structural element of the device (it is part of non-limiting functional language as explained above).  Thus the limitation of claim 4 fails to further limit the structure of claim 1 because the “capable of binding to the reporter antibody” language in claim 4 appears to be of a scope that is greater than claim 1 as explained above.  Claims 8 and 9 are similar to claims 4 and 5.  They have a similar problem with respect to claim 6 and therefore fail to provide a further structural limitation of claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunphy in view of Rodriguez or Yeung and further in view of Freeman, Hu (newly cited and applied), Ren (newly cited and applied), Xia or Zuo and finally in view of Fitch, Gollmer or Felgentrager.  
In the paper Dunphy teaches an electroactive integrated optical waveguide system for ultrasensitive spectroelectrochemistry of adsorbates.  Figure 1 shows that the structure of the waveguide includes a borosilicate substrate supporting a composite transition layer with a first layer of corning 7059 glass having an index of refraction of 1.56 contacting the substrate and a second silica layer having an index of refraction of 1.46 thereon with and electrode deposited on the silica layer.  The paragraph bridging pages 3088 and 3089 teaches that the second silica layer has two purposes: 1)adjusting the fraction of total power in the ITO layer and 2) preventing ion diffusion into the ITO layer during annealing.  The device also has first and second transverse grating couplers embedded between the substrate and the first layer of the transition layer for entry of a light beam from a light source into the waveguide and egress of light from the waveguide (also see the first two paragraphs of the experimental section on page 3087).  The last paragraph on page 3087 and the first paragraph on page 3088 teach that the waveguide was coupled to a flowcell having ports for electrodes and luer fittings for exchanging solutions within the flowcell.  The first paragraph on page 3088 also teaches a potentiostat and other electrical connections to control the potential of the electrode that is part of the waveguide.  The second paragraph on page 3088 describes how data was collected during the various experiments.  The fourth paragraph on page 3088 teaches that KCl was used as the supporting electrolyte as well as the cycling of potential over the potential region of interest.  Highly sensitive spectroelectrochemistry of adsorbed films on ITO was demonstrated with the electroactive integrated optical waveguide (EA-IOW).  The EA-IOW, a single-mode planar waveguide coated with an ITO layer, is ~104-fold more sensitive to changes in absorbance occurring during electrochemical events versus a single-pass transmission spectroelectrochemical experiment, as demonstrated by reduction of surface-adsorbed methylene blue.  Furthermore, the EA-IOW is selective to near-surface events, as it is relatively insensitive to absorbance by solutions of dissolved chromophores at <1 mM.  The EA-IOW is also used to monitor the formation of Prussian Blue during the reduction of ferricyanide, an event that is not easily followed using current-detected cyclic voltammetry, due to interfering faradaic and non-faradaic electrochemical events.  The optical background of the EA-IOW is potential-dependent and is explained by ion diffusion into the ITO and by voltage-dependent changes in optical constants for the material.  Finally, the high sensitivity of the EA-IOW (relative to other evanescent-field-based spectroelectrochemical techniques) is discussed in terms of its design.  Figure 3 with its associated discussion shows data for methylene blue measured with the device.  In particular figure 3(b) shows optically detected cyclic voltammograms for the reduction of methylene blue. The arrows indicate scan direction. In other words Dunphy detected the optical signal during a potential modulation cycle.  figure 3(a) shows the conventional (current-detected) cyclic voltammogram of methylene blue, adsorbed from a 2.0 μM solution. The arrows indicate the signals for the reduction and oxidation process.  Figure 3(c) presents absorbance vs potential calculated for the 0.5 μM (dotted line) and 2.0 μM (solid line) data in (b).  Thus Dunphy used the electrical and optical data in the analysis of the system.  The conclusion on page 3094 teaches that the EA-IOW has been shown to be a powerful device for the spectroelectrochemical characterization of ultrathin surface-adsorbed materials.  Electrochemical events involving molecules at less than 1% of an equivalent monolayer are easily monitored, without interference from non-faradaic events.  The information gained can be used to determine quantitative and qualitative characteristics of the adsorbed film.  The utility of the EA-IOW approach could be significantly enhanced by developing a broadband coupling system for true multiwavelength EA-IOW measurements.  Dunphy does not teach the use of a capture agent bound to the electrode or a reporter antibody labeled with an electroactive species in the device and method.  
In the paper Rodriguez teaches a capture agent bound to an ITO electrode for use during impendence spectroscopy.    Pages 2-3 of the supplementary material teach how the capture agent was coupled to the ITO electrode surface.  
In the paper Yueng teaches a capture agent bound to an ITO electrode (immobilized probe) for use during PCR procedures.    The last full paragraph on page 364 teaches how the probe was immobilized on the ITO electrode surfaces.  
In the paper Freeman teaches self-assembly of supramolecular aptamer structures for optical or electrochemical sensing.  The self-assembly of labeled aptamer sub-units in the presence of their substrates provides a method for the optical (fluorescence) or electrochemical detection of the substrate.  For electrochemical detection, one of the sub-units, a thiolated aptamer capture sub-unit, is assembled on an Au electrode.  A Methylene Blue-labeled reporter sub-unit binds to the surface-confined fragment in the presence of and analyte, cocaine.  See scheme 3 on page 654 and its associated description.  The amperometric response of the system allows the detection of cocaine with a detection limit of 1 X 10-5 M.  Figure 3 shows linear sweep voltammograms corresponding to the analysis of variable concentrations of cocaine.  The approach is generic and can be applied to other substrates, e.g. adenosine triphosphate (see the supplementary information showing similar results for ATP).  
In the paper Hu teaches an electrochemical proximity assay for quantitation of femtomolar protein levels via direct readout.  A separation-free, electrochemical assay format was developed with direct readout that is amenable to highly sensitive and selective quantitation of a wide variety of target proteins.  The first generation of the electrochemical proximity assay (ECPA) is composed of two thrombin aptamers which form a cooperative complex only in the presence of target molecules, moving a methylene blue (MB)-conjugated oligonucleotide close to a gold electrode.  Without washing steps, electrical current is increased in proportion to the concentration of a specific target protein.  By employing a DNA-based experimental model with the aptamer system, they show that addition of a short DNA competitor can reduce background current of the MB peak to baseline levels.  As such, the detection limit of aptamer-based ECPA for human thrombin was 50 pM via direct readout.  The dual-probe nature of ECPA gave high selectivity and 93% recovery of signal from 2.5 nM thrombin in 2% bovine serum albumin (BSA).  To greatly improve the flexibility of ECPA, they then proved the system functional with antibody-oligonucleotide conjugates as probes; the insulin detection limit was 128 fM with a dynamic range of over 4 orders of magnitude in concentration, again with high assay selectivity.  ECPA thus allows separation-free, highly sensitive, and highly selective protein detection with a direct electrochemical readout.  This method is extremely flexible, capable of detecting a wide variety of protein targets, and is amenable to point-of-care protein measurement, since any target with two aptamers or antibodies could be assayed via direct electrochemical readout.  The first full paragraph on page 7067 teaches that ECPA uses the proximity effect to move an electrochemically active label, methylene blue (MB), closer to a gold electrode upon binding of two probes to a protein target.  In the presence of protein targets, the redox current in ECPA is quantified using square wave voltammetry (SWV) and is found to depend directly on the concentration of target.  Figure 1 presents the assay principle.  Part A of the figure shows the final, five-part cooperative complex.  Part B presents the stepwise operation of the assay, in which the electrode with a preassembled DNA/competitor monolayer is immersed into a premixed solution of EPCA probes (two Ab-oligos and MB-DNA) and target protein to generate current.  Page 7067 describes how the electrode was prepared.  Page 7068 describes the probe assembly and electrochemical measurements along with the preparation of the antibody oligonucleotide conjugates.  Of relevance is the teaching that methylene blue (MB) was chosen as the redox tag due to its excellent shelf life and robust electrochemical response in serum compared to other redox tags, such as ferrocene.  Table 1 gives the single stranded DNA sequences used including the MB-conjugated DNA (MB-DNA).  Figure 4 shows the response of the antibody-based ECPA format.  The final paragraph on page 7071 teaches that of particular importance is the proof-of-concept provided by antibody-based ECPA.  Judging from to the successes of other proximity immunoassays, it is reasonable to assume that ECPA should perform well in quantifying any other protein with an available antibody pair.  Combining the assay’s flexibility and high sensitivity with the simplicity of direct electrochemical readout, ECPA should be useful in a variety of settings in the future, including medical diagnostics, biological research, and point-of-care testing.  
In the paper Ren teaches an immune reaction-triggered DNA assembly for one step ratiometric electrochemical biosensing of a protein biomarker.  A sensitive ratiometric electrochemical readout was designed with an immunoreaction-triggered DNA assembly for one-step, fast and flexible assay of protein biomarker.  The sensing interface was prepared by immobilizing a ferrocene (Fc)-labeled hairpin DNA on a gold electrode.  In the presence of DNA2-antibody2 (Ab2) and methylene blue (MB)-labeled DNA1-Ab1 probes, the addition of target protein could induce the sandwich immunoreaction among two probes and the protein to trigger the hybridization of DNA1 and DNA2, which subsequently unfolded the hairpin DNA to form a three-arm DNA structure on the sensing interface.  The DNA assembly caused the departure of Fc from the electrode and the approach of MB to the electrode, which led to the signal decrease and increase of Fc and MB respectively for ratiometric readout.  Using prostate specific antigen (PSA) as a model target, the ratiometric electrochemical assay showed a linear detection range from 0.01 to 200 ng/mL with a detection limit of 4.3 pg/mL (the mean signal of blank measures + 3s).  By changing the affinity probe pairs this method could be easily expanded for other protein analytes, showing promising potential for point-of-care testing and extensive applications in bioanalysis (see the abstract and conclusion sections of the paper).  The first full paragraph on page 346 teaches that Here the immunoreaction-triggered DNA assembly strategy was designed by using proximity hybridization to form a sequence for opening Fc-labeled hairpin DNA (Fc-HDNA) that was immobilized on the electrode surface.  The proximity hybridization happened using a methylene blue (MB)-labeled DNA1-antibody 1 (Ab1) probe and a DNA2-Ab2 probe in the presence of a target protein.  Except the hybridization sequences, both DNA1 and DNA2 were designed to contain 35 assistant bases to avoid the steric hindrance caused from the sandwich complex.  The formation of three-arm DNA structure brought MB to electrode surface, while the Fc conjugated to HDNA left from the surface, leading to the increase and decrease of the electrochemical oxidation signals of MB and Fc, respectively.  The ratiometric readout of electrochemical signal led to high sensitivity.  Since the immunoreaction and proximity hybridization happened in homogeneous solution, the reactions were more efficient and faster than those that happened on prior sensing interfaces, showing a shorter assay time and a lower detection limit.  In addition, the assay could be used to detect other protein analytes directly by using corresponding affinity pairs, showing better extensibility.  This assay possessed the advantages of easy operation and good flexibility, and could be used for point-of-care testing and bioanalysis.  Scheme 1 presents a schematic illustration of immunoreaction-triggered DNA assembly for ratiometric electrochemical assay of protein biomarker.  The different chemical and DNA sequences are given on page 346 as well as the apparatus used to perform the electrochemical measurements.  Page 347 has descriptions of the MB-DNA1-Ab1 and DNA2-Ab2 probe preparation, the electrochemical DNA biosensor fabrication and the measurement procedure.  Figure 3A shows the changes in the electrochemical response for different PSA concentrations.  
In the paper Xia teaches an electrochemical supersandwich assay for sensitive and selective DNA detection in complex matrices.  In a traditional sandwich assay (see figure 1 and its associated discussion), a DNA target hybridizes to electrode immobilized capture agent followed by the target analyte hybridizing a single copy of the signal probe (a reported antigen labeled with electroactive methylene blue).  They modified the signal probe containing a methylene blue (a redox moiety) label to also have a “sticky end.”  When a DNA target hybridizes this signal probe, the sticky end remains free to hybridize another target leading to the creation of a supersandwich structure containing multiple labels.  This leads to large signal amplification upon monitoring by voltammetry (see figures 2 and 3).  
In the paper Zuo teaches high specificity, electrochemical sandwich assays based on single aptamer sequences and suitable for the direct detection of small-molecule targets in blood and other complex matrices.  Figure 1 shows the electrochemical sandwich assay approach based on single aptamer sequences and capable of detecting small molecule targets (see the top part of the figure).  The sensor is predicated on the observation that, when split into two fragments most, if not all, aptamers will dissociate.  Target binding, however, will stabilize their associated, native conformation, leading to a large increase in faradaic current when target is present (see the bottom part of the figure).  To demonstrate this approach, they fabricated sensors against the targets cocaine and ATP.  In the absence of the methylene blue modified 3′ fragment, neither sensor exhibited any significant faradaic current.  After addition of the relevant methylene blue modified 3′ fragment a small faradaic current was observed, presumably due to interactions between the two fragments that occur even in the absence of the target.  After addition of the specific target molecule, however, they observed an ∼600% increase in faradaic current for the cocaine sensor and an ∼400% increase for the ATP sensor (both targets at 4 mM).  As shown, both sensors are readily regenerated via a 30 second rinse with distilled, room-temperature water (see figure S1).  
In the paper Fitch teaches Electroactive planar waveguide (EAPW) instrumentation was used to perform potential modulated absorbance (PMA) experiments at indium tin oxide (ITO) electrodes coated with 0-, 300-, 800-, and 1200-nm-thick SWy-1 montmorillonite clay.  PMA experiments performed at low potential modulation monitor mass transport events within 100 nm of the ITO surface and, thus, when used in conjunction with cyclic voltammetry (CV), can elucidate charge transport mechanisms. The data show that at very thin films electron transfer is controlled by electron hopping (sensitive to the anion species in the electrolyte) in an adsorbed Ru(bpy)32+ layer.  As the thickness of the clay film grows, electron transfer may become controlled by mass transfer of Ru(bpy)32+ within the clay film to and from the electrode surface, a mechanism that is affected by the swelling of the film.  Film swelling is controlled by the cation of the electrolyte.  Films loaded with Ru(bpy)32+ while being subjected to evanescent wave stimulation demonstrate a large hydrophobic layer.  The growth of the hydrophobic layer is attributed to the formation of Ru(bpy)32+*, which has negative charge located at the periphery of the molecule enhancing clay/complex repulsion.  The results suggest that the structure of the film and the mechanism of charge transport can be rationally controlled.  Simultaneous measurements of the ingress of Ru(bpy)32+ into the clay film by CV and PMA provide a means to determine the diffusion coefficient of the complex.  See at least figure 1 and its associated discussion for an explanation of the operating principles.  
In the paper Gollmer teaches a set of symmetric methylene blue derivatives that exhibit effective bacteria photokilling.  This study focuses on the structure–response relationship of symmetrically substituted phenothiazinium dyes.  Four hydrophilic derivatives with the ability of additional hydrogen bonding (5, 6) or additional electrostatic interaction (3, 4) were synthesized, photophysically characterized and compared to the parent compound methylene blue (MB, 1) and a lipophilic derivative (2) without additional coordination sites.  Derivative 5 was most effective against Gram-positive Staphylococcus aureus and Gram-negative Escherichia coli reaching a maximum photodynamic efficacy of >5log10 steps (≥99.999%) of bacteria killing in 10 minutes (5 μM, 30 J cm−2) without inherent dark toxicity after one single treatment with the incoherent light source PDT1200 (λmax = 660 nm, 50 mW cm−2).  Interestingly, one derivative with two additional primary positive charges (3) showed selective killing of Escherichia coli (5 μM, 30 J cm−2, 4log10 steps inactivation (≥99.99%)) and no antimicrobial effect on Staphylococcus aureus.  This might allow the development of a new generation of photosensitizers with higher antimicrobial efficacy and selectivity for future applications.  Figure 1 shows chemical structures of the compounds investigated (2–6) in comparison to the lead compound MB 1.  
In the paper Felgentrager investigated photodynamic inactivation of bacteria (PIB) by efficient singlet oxygen photosensitizers as a beneficial alternative to antibiotics in the struggle against multiresistant bacteria.  Phenothiazinium dyes belong to the most prominent classes of such sensitizers due to their intense absorption in the red-light region (𝜆abs, max ca. 600–680 nm, 𝜀 > 50000 L mol−1 cm−1), their low toxicity, and their attachment/penetration abilities.  Except simple substituents like alkyl or hydroxyalkyl residues, nearly no modifications of the phenothiaziniums have been pursued at the auxochromic sites.  By this, the properties of methylene blue derivatives and their fields of application are limited; it remains unclear if their potential antimicrobial efficacy may be enhanced, also to compete with porphyrins.  They prepared a set of six mainly novel methylene blue derivatives with the ability of additional hydrogen bonding and/or additional cationic charges to study the substituents' effect on their activity/toxicity profiles and photophysical properties.  Direct detection of singlet oxygen was performed at 1270 nm and the singlet oxygen quantum yields were determined.  In suspensions with both, Gram-positive and Gram-negative bacteria, some derivatives were highly active upon illumination to inactivate S. aureus and E. coli up to 7 log10 steps (99.99999%) without inherent toxicities in the non-irradiated state.  Figure 1 shows the compounds investigated (1–6) in comparison to the lead compound methylene blue (MB, 7).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Dunphy structure and method to incorporate a sandwich format in which a capture probe is immobilized on the electrode and a reporter antigen labeled with electroactive substances such as the methylene blue as taught by Freeman, Hu, Ren, Xia or Zuo or its derivatives as taught by Felgentrager or Gollmer or the Ru(bpy)32+ of Fitch because Rodriguez and Yeung show that those of ordinary skill in the art would have been capable of immobilizing a capture agent to the ITO electrode of Dunphy, at least Hu and Ren show that the capture and reporter antibodies can be designed to bring the electroactive methylene blue into close proximity with the electrode, Dunphy clearly shows that electroactive species such a methylene blue under similar electric field modulation have an enhanced detection sensitivity, Fitch shows that Ru(bpy)32+ is also known for electroactive sensing with electrodes and Felgentrager or Gollmer show that methylene blue derivatives would have been expected to behave in a manner similar to the parent compound and may also have some advantages over the parent methylene blue compound.  
Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dunphy in view of Rodriguez or Yeung and further in view of Freeman, Hu, Ren, Xia or Zuo and finally in view of Fitch, Gollmer or Felgentrager as applied to claims 1 or 6 above, and further in view of Aslan (Thin Solid Films 2010).  Dunphy does not teach the use of Al2O3 in the transfer layer.  
In the paper Aslan reported low-loss single-mode integrated optical waveguides in the near ultra-violet and visible spectral regions with aluminum oxide (Al2O3) films using an atomic layer deposition (ALD) process.  The first two paragraphs of the introduction on pages 4935-4936 teach that the requirement of high sensitivity and extremely low limit of detection in biological and chemical sensors has directed the attention of several researchers to use single-mode integrated optic waveguides in place of attenuated total reflection elements; sensitivity enhancements of about five orders of magnitude are possible in single-mode integrated optic devices when compared to direct transmission measurements.  For these integrated optic applications and others, the guiding film must have very low propagation loss, which then requires excellent surface quality of the guiding film and substrate, high homogeneity in the film to avoid scattering, and low residual absorption in the spectral region of interest.  In order to reach those conditions, a proper material and fabrication process are needed to deliver waveguide-quality films.  Because of their high refractive index in the visible wavelength region, metal oxides (e.g. HfO2, Ta2O5, ZrO2, Nb2O5, and Corning glass 7059) are widely used as waveguide-based biological and chemical sensors.  In addition, metal oxides typically provide a chemically tunable interface as they have surface properties (e.g. surface charge density) that can be conveniently modified by changing pH level of the aqueous solution covering the waveguide film.  Many intrinsic transition bands of biological materials (proteins, DNA, lipid bilayers, etc.) are located in the near ultra-violet (UV) region, and thus several potential applications of integrated optic waveguides as biological and chemical sensors reside in this spectral band.  However, usual optical waveguides and their associated fabrication processes fail to reach adequate optical performance in this spectral region.  It is highly needed to develop integrated optic devices that have adequate performance at shorter wavelengths than the usual infra-red (IR) and visible spectral regions.  To reach optical waveguides with low-loss and high refractive index in the UV spectral region, a highly transparent material with a proper deposition process is required.  For this purpose, aluminum oxide (or alumina, Al2O3) is a natural candidate to achieve those requirements.  Alumina is an important material used in many bulky optical components because of its high transparency from the near-UV to the near infra-red regions.  In addition, alumina thin films have also been used in integrated optic applications as optical waveguides for the telecommunication window around the 1.5-µm band.  However, typical alumina films from traditional fabrication techniques fail to reach adequate low propagation losses in the UV region.  Propagation loss in optical waveguides is generally affected by four major defects in the guiding structure: discrete defects in the film (such as porosity, bubbles, or particles), surface roughness (either in the film or substrate), intrinsic absorption, and imperfect stoichiometry in the film.  Many of these defects can be related to the deposition processes.  Figure 2 shows a deposited structure including in-coupling and out-coupling gratings.  Alumina films were deposited on glass and fused silica substrates by the ALD process at substrate/chamber temperatures of 200 °C and 300 °C.  Transmission spectra and waveguide measurements were performed for alumina films with thicknesses in the range of 210–380 nm for the optical characterization.  Those measurements allowed the determine of optical constants (nw and kw), propagation loss, and thickness of the alumina films.  The experimental results from the applied techniques show good agreement and demonstrate a low-loss optical waveguide.  The alumina thin-film waveguides are well transparent in the whole visible spectral region and also in an important region of the UV; the measured propagation loss is below 4 dB/cm down to a wavelength as short as 250 nm.  The low propagation loss of these alumina guiding films, in particular in the near ultra-violet region which lacks materials with high optical performance, is extremely useful for several integrated optic applications.  In particular, the conclusion on page 4940 teaches that that group has already started exploiting the high quality of ALD-deposited alumina waveguides by incorporating them as part of a single-mode integrated optical waveguide platform for spectroscopic studies of surface-adsorbed protein sub-monolayers.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the Corning 7059 glass layer of the Dunphy device with an Al2O3 or alumina layer as taught by Aslan because of its ability to act as a low loss waveguide in spectral regions that the Corning 7059 glass is not suited for as taught by Aslan.  
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.  
The declaration under 37 CFR 1.132 filed December 6, 2022 is insufficient to overcome the rejection of claims 1-9 and 11-20 based upon Dunphy in view of Rodriguez or Yeung and further in view of Freeman, Xia or Zuo and finally in view of Fitch, Gollmer or Felgentrager as set forth in the last Office action because: the argument presented is either not commensurate in scope with the claims or does not take into account the secondary references.  
With respect to whether the arguments are commensurate in scope with the claims, examiner notes that the declaration appears to be a repeat of the declaration filed March 22, 2022.  The current rejection listed above is different from the rejection that was applied at that time.  Examiner also notes that in the office action mailed June 8, 2022 there was a question relative to what was and is being claimed.  That question was and still is whether both antibodies are positively recited as elements of the structure of claim 1 and/or whether the reporter antibody is positively recited as element of the structure of claim 6.  If the antibodies are not part of the respective structures arguments directed toward them and their possible interaction with the electrode through electron transfer are not commensurate in scope with the claims.  The Hartmann and Bradshaw references are not applied against the claims and so arguments directed thereat are also not commensurate in scope with the previous rejection.  
With respect to the arguments presented against the current primary Dunphy reference, examiner notes that the primary argument has two parts: that the capture antibody, analyte, reporter antibody, and redox probe being confined to the surface of the waveguide, the instant claims require the capture antibody to either be bound to the electrode claims 1 and 6 or capable of binding to the electrode claim 1.  Thus the argument is not commensurate in scope with the claims.  Additionally, examiner points to the newly cited Lim paper (Biosensors & Bioelectronics 2001) which shows that an electroactive reporter conjugated to a reporter antibody in an antibody sandwich analyte complex is capable of electronically interacting with a detection electrode without the reporter being bound to the electrode.  Since it was published subsequent to Dunphy, it is evidence that what Dunphy considered to be the case relative to the electroactive species needing to be in direct contact with an electro-active waveguide such that the changes involving electrochemical events that affect “the optical signal will come solely from surface-confined” methylene blue and will be “selective to near-surface events” is not correct.  
Even if one is looking at the teaching in Dunphy that Dunphy’s electro-active species remains in direct contact with an electro-active waveguide such that the changes involving electrochemical events that affect “the optical signal will come solely from surface-confined” methylene blue and will be “selective to near-surface events”, the currently applied Freeman, Xia and Zuo secondary references teach structure that either place the electroactive methylene blue labeled reporter antibody at a location that is substantially adjacent to the electrode so that the electron transfer process is active or provides a sufficient amount of electroactive molecules so that there is a substantial interaction with the electrode.  Thus they provide teachings that show structures in which one of ordinary skill in the art would have expected either an interaction with the electrode in a manner similar to Dunphy to occur or an interaction in general to occur.  Thus providing the Freeman, Xia and Zuo binding on the electrode would have been obvious because of the expected interaction.  With respect to Dunphy not describing an arrangement of a molecular structure comprising a capture antibody, analyte, reporter antibody, and redox probe through which electrons are transported, wherein modulation of an electric potential within the device modulates a transfer of the electrons through the molecular structure and between the redox probe and the electrode, the Zuo structure would have been expected to show at least some of that.  In addition, examiner points to the newly cited Chopra, Liu and Taleat as showing that one of ordinary skill in the art would have expected a molecular structure comprising a capture antibody, analyte, reporter antibody, and redox probe to be capable of electron transport, wherein modulation of an electric potential within the device modulates a transfer of the electrons through the molecular structure and between the redox probe and the electrode.  
Applicant's arguments filed December 6, 2022 have been fully considered but they are not persuasive.  In response to the amendments made, the previously applied rejections were modified as explained above.  
In particular with respect to the rejections under different paragraphs of 35 U.S.C. 112, the changes to the claims solved some of the issues and pointed to new or continuing issues.  However, one issue that remains an issue is whether he capture antibody and/or the reporter antibody are being claimed as part of the structure of claims 1 and 6 or if they are intended to be non-limiting functional language when it comes to the claimed structure.  Because of this question, examiner decided to treat the claims in three different ways: the antibodies of claim 1 and the reporter antibody of claim 6 are simply functional language; the capture antibody of claim 1 is required and bound to the electrode similar to the language of claim 6 and all the antibodies are required  and have a molecular structure that they can bind with the analyte and/or the electrode such that they are capable of forming the capture antibody, analyte, reporter antibody, and redox probe in the presence of the analyte.  If the antibodies are non-limiting functional language, the rejection under 35 U.S.C. 112(d) is appropriate because claims directed toward the redox probe are attempting to modify an element that is not positively recited as an element of the claims from which they depend.    
With respect to the obviousness rejection, the modifications are minor with only the addition of two new secondary references showing antibody structures for electrochemical detection that place the methylene blue electroactive moiety near the electrode surface similar to the previously and currently applied Freeman and Zuo references.  With respect to transport of electrons through molecular structure, at least the Xia reference shows a structure in which the interaction with the electrode and methylene blue would have been expected to include electron transfer through the molecular structure.  Thus that argument is not persuasive.  Relative to the spectral interrogation of the outcoupled optical signal from the second grating coupler allowing for detection of organic analytes on the basis of electron transport in response to modulation of the electric field, in response to specific bias voltages and time frequencies as electron transport occurs from the redox probe through and between the molecular structure and the electrode, Dunphy clearly shows in the data shown in figure 3 the ability to detect changes in the optical spectrum of an electroactive moiety related to the electrical state of the moiety and its amount placed with respect to the electrode at a distance that the electroactive moiety is capable of interacting with the electrode being modulated.  Thus one of ordinary skill in the art would have expected a similar capability resulting from methylene blue being placed so that it can interact with the electrode due to the formation of a capture antibody, analyte, reporter antibody, redox probe complex.  Thus contrary to the argument of applicant, the art does show the obviousness of detecting analytes in the manner being claimed.  Additionally Dunphy has both the photodetector and voltage supplier and processor to provide the ouputs shown in figure 3 so that the argument relative to these components are also not persuasive.  Examiner also notes that reference to paragraphs of the specification does not mean that the claims are commensurate in scope with the specification.  Thus to the extent that the claims are not commensurate in scope with the disclosure of the references paragraphs, the arguments are also not persuasive.  
With respect to Dunphy, while it is true that Dunphy did not investigate a redox bioassay, Dunphy did show that the amount of redox molecule in a position to interact with the electrode and the waveguide could be detected and determined.  Thus placement of a redox moiety in a location relative to the electrode by a bioassay reaction that is interacts with the electrode would have led one of ordinary skill in the art at the time the application was filed to expect that the interaction of the redox probe with the electrode would produce a result similar to Dunphy.  Since the amount of redox moiety that would be in a location that it can interact with the electrode of Dunphy is related to the amount of analyte present in the sample, modifying the electrode of Dunphy with a bioassay structure such as taught by Freeman, Hu, Ren, Xia or Zuo  would have been expected to allow the detection of the amount of analyte.  Thus the combination of references would have led to an expectation that the amount of analyte was detectable and the argument is not persuasive.  With respect to rational of combining the references Dunphy clearly teaches that the methylene blue in a position relative to the electrode that is close enough that is can transfer electrodes to and from the electrode is optically detectable.  The secondary Freeman, Hu, Ren, Xia or Zuo references clearly show that a bioassay structure can be designed so that the electroactive species can be near enough to the electrode that it will interact with the electrode and provide a significant measurable signal.  That is a reasonable rational.  For that reason one of ordinary skill in the art would have expected the measurements made by Dunphy to be capable of being made on these type of electroactive labeled structures.  Thus, the arguments are not persuasive.  Claim 20 is similar to claim 11 and therefore obvious for the same reasons.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to different bioassay structures and the ability to electrically detect the electroactive for electrochemical analysis.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797